On Rehearing.
Spencer, J.
A reconsideration of this case induces us to modify our previous decree to some extent.
*73It is true, as stated in our former opinion, that upon dissolution of the lease, for other cause than that of misuse of the property, the tenant is not liable for rent until the property is re-let. But that is not the case before us.
Plaintiffs demand the dissolution of the lease, and rent up to the time that defendant surrenders possession to them. There is nothing inconsistent in these two demands, as was expressly decided by this court in Dubois vs. Xiques, 14 An. 428. It is but equitable and just that defendant should pay for the use of plaintiffs’ property during the time he occupies it — -the rent fixed by the contract being taken as the best proof and measure of the value of that case. The court a qua so decided. . The defendant agreed to pay as attorney’s fees five per cent on ■the whole amount of rent, “ from the beginning to the expiration of said lease,” in case of resort to law to enforce any of the rent demands or conditions of the lease. This, to say the least of it, was an onerous exaction; but it is “so nominated in the bond.” The plaintiffs must have their “ pound of flesh ” but no more. The plaintiffs, by their own demand, voluntarily put an end to this lease by the decree in this case, rendered on the twelfth day of March, 1878, which retroacts and relates back to the date of bringing this suit, to wit: fifth day of October, 1877. The date of the expiration of the leases therefore was said last named day, and the five per cent attorney’s fees must be computed on ■the whole amount of rent from the beginning to said expiration of lease. This makes the attorney’s fees $57 08, instead of $300, as heretofore fixed. We see no reason to modify our former conclusions in any other Tespect than as above indicated.
Itis therefore ordered, adjudged, and decreed that our former decree herein be set aside ; that the judgment appealed from be amended, by reducing the sum allowed plaintiffs as attorney’s fees, from $300 to ^$57 08) fifty-seven 8-100 dollars, and by allowing to defendant on his reconventional demand the sum of three hundred dollars to be credited to him as of date fifth day of October, 1877 ; that in all other respects said judgment be affirmed.'
That defendant pay costs of the court below and plaintiffs those of this appeal.